Title: To Thomas Jefferson from Thomas Jefferson Randolph, 30 October 1803
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


          
            
              Dear Grand Papa
            
            Edghill Oct. 30 1803
          
          I was at Monticello yesterday and Mr. Dinsmore had almost finished the cornice in the hall and was to set off for Philadelphia to day. they have almost done the canal and the mill house also.
          I have read Goldsmith’s grecian history Thucidides & I am now reading Goldsmith’s Roman hitory. give my love to Papa and uncle Eppes. adieu Grand Papa your most afectionate Grand son
          
            
              Thomas Jefferson Randolph
            
          
        